Exhibit 10.1

 

 



 

 Deal CUSIP 68572PAA7

Revolving Loan CUSIP 68572PAB5

Term Loan CUSIP 68572PAC3

Draw Loan CUSIP 68572PAD1

 

 

AMENDMENT NO. 3 to Second Amended and Restated Credit Agreement

 

DATED AS OF JANUARY 19, 2017

 

AMONG

 

ORCHIDS PAPER PRODUCTS COMPANY,

 

THE LENDERS,

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT

 



 

 

 

 

 



 

Amendment NO. 3 to Second Amended and Restated Credit Agreement

 

THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of January 19, 2017, among Orchids Paper Products
Company, a Delaware corporation, the undersigned Lenders and U.S. Bank National
Association, a national banking association, as LC Issuer, Swing Line Lender and
as Administrative Agent. Capitalized terms used and not otherwise defined in
this Amendment (including Exhibit A attached hereto) shall have the meanings
assigned thereto in the Credit Agreement.

 

RECITALS

A.                 The Borrower, the Lenders and the Administrative Agent are
parties to a Second Amended and Restated Credit Agreement dated as of June 25,
2015, as amended by (i) that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement dated as of November 6, 2015 among Borrower, the
Lenders and the Administrative Agent, and (ii) that certain Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of December 29, 2015 among
Borrower, the Lenders and the Administrative Agent (collectively, the "Credit
Agreement").

 

B.                 The parties enter into this Amendment to (i) amend Schedule 1
(Commitments) attached to the Credit Agreement, (ii) amend the Pricing Schedule
attached to the Credit Agreement, (iii) amend the Leverage Ratio covenant, and
(iv) amend the terms of the Draw Loan as more particularly described below.

AGREEMENT

 

The undersigned Lenders constituting the Required Lenders, the Administrative
Agent and the Borrower for good, sufficient and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:

 

1.                  Amendment to the Credit Agreement. The Credit Agreement is
hereby amended as follows:

 

(a)                The existing Schedule 1 (Commitments) attached to the Credit
Agreement is deleted and replaced with Schedule 1 (Commitments) attached to this
Amendment.

 

(b)               The Pricing Schedule attached to the Credit Agreement is
deleted and replaced with the Pricing Schedule attached to this Amendment.

 

(c)                The definition of the term "Defaulting Lender" appearing in
Article I of the Credit Agreement is deleted and replaced with the following:

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the LC Issuer, the Swing Line
Lender and each Lender.

 

 2 

 

 



(d)               The definition to the term "Federal Funds Effective Rate"
appearing in Article I of the Credit Agreement is deleted and replaced with the
following:

 

“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day's federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

 

(e)                The following definitions are hereby added to Article I of
the Credit Agreement in the appropriate alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

 3 

 

 



“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(f)                Section 2.22(a)(iv) of the Credit Agreement is deleted and
replaced with the following:

 

(iv)       Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in LC Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. Subject to Section 15.4 hereof,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

 4 

 

 



(g)                Effective as of December 31, 2016, Section 6.21(b) of the
Credit Agreement is deleted and replaced with the following:

 

(b)       Leverage Ratio. The Borrower will not permit the ratio, determined as
of the end of each of its fiscal quarters, of (i) Consolidated Funded
Indebtedness to (ii) Consolidated EBITDA for the then most-recently ended four
(4) fiscal quarters to be greater than the ratio indicated for each
determination date specified below:

 



  Determination Dates Ratio         On December 31, 2016 5.00:1.00         On
March 31, 2017 5.75:1.00         On June 30, 2017 5.50:1.00         On September
30, 2017 4.50:1.00         On December 31, 2017 4.00:1.00         On March 31,
2018 and on the last     day of each calendar quarter thereafter 3.50:1.00



  

(h)               The following is hereby added as Section 15.4 of the Credit
Agreement:

 

15.4       Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 5 

 

 



(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(i)                 Article H-II of the Credit Agreement is hereby deleted and
replaced with the following:

 

ARTICLE H-II

 

REAL ESTATE ADVANCES

 

On or about October 26, 2016, the Lenders made a Real Estate Advance under the
Draw Loan in the aggregate amount of $8,800,000.00 for the purpose of
reimbursing Borrower for certain costs and expenses incurred by Borrower in
connection with the construction of certain converting/warehouse building
improvements on the Land (the "Outstanding Real Estate Advance"). The Lenders
will not be required to make an additional advance under this Article H-II (the
"New Real Estate Advance") until the requirements and conditions set forth in
Article II and Article IV of this Agreement, and the requirements and conditions
set forth below, have been completed and fulfilled to the satisfaction of
Administrative Agent in its discretion, at Borrower’s sole cost and expense. The
Outstanding Real Estate Advance together with the New Real Estate Advance shall
hereinafter be referred to collectively as the "Real Estate Advance".

 

Section 2.1 General. Subject to the terms and conditions of this Agreement
including, without limitation, this Exhibit H, during the Draw Period, Lenders
will make the New Real Estate Advance under the Draw Loan to Borrower in one
disbursement upon request from Borrower in an aggregate amount, when combined
with the Outstanding Real Estate Advance, not to exceed the Real Estate Sublimit
provided that: (a) no Default or Event of Default has occurred, and (b) after
giving effect to the New Real Estate Advance, the aggregate amount of all Draw
Loan Advances would not exceed the Draw Loan Commitment. Each Real Estate
Advance shall be deemed advanced hereunder as of the date on which funds are
advanced by Lenders. The execution of this Agreement by Borrower shall, and
hereby does, constitute an irrevocable authorization to make each Real Estate
Advance.

 

Section 2.2 Conditions Precedent to the New Real Estate Advance. The Lenders
shall not be required to make the New Real Estate Advance hereunder unless each
of the following conditions has been satisfied:

 

(a)       Borrower shall provide to the Administrative Agent each of the
following, in form and substance acceptable to the Administrative Agent:

 

(i)       Three (3) copies of a final certified “as-built” Survey of the Project
certifying that the Improvements are constructed within the property lines of
the Land, do not encroach upon any easement affecting the Land and do comply
with all applicable Governmental Requirements relating to the location of
Improvements, together with a survey endorsement to the Title Policy bringing
forth the effective date thereof to the date of said Survey.

 

 6 

 

 



(ii)       An updated appraisal of the Project upon Completion of the Project,
prepared by an independent appraiser in accordance with the Required Appraisal
Standard.

 

(iii)       Such additional evidence of zoning compliance as the Administrative
Agent may require, including certification from the Borrower that the Project
has been substantially completed in accordance with the approved Plans and Specs
and all applicable Governmental Requirements, together with an ALTA 3.1 zoning
endorsement.

 

(iv)       Evidence satisfactory to the Administrative Agent that all sums due
in connection with the acquisition, development and construction of the
Improvements have been paid in full, and that no party claims any statutory or
common law lien arising out of the construction of the Improvements or the
supplying of labor, material, and/or services in connection therewith.

 

(v)       Such documentation as may be required by the Title Company to issue a
date down endorsement to and continuation of the Title Policy covering the
amount of the Real Estate Advance reflecting that there have been no mechanics’
or materialmen’s liens filed, or other matters placed of record, since the date
of the issuance of the Title Policy, and updating the effective date of the
Title Policy to the Real Estate Advance date.

 

(vi)       Evidence satisfactory to the Administrative Agent of the issuance of
a final certificate of occupancy for the Improvements.

 

(vii)       Copies of all warranties covering materials, Equipment and
appliances included in the Project and copies of all licenses and permits
required for operation of the Project.

 

(viii)       Such evidence as the Administrative Agent deems appropriate to
establish that the Project (including underlying groundwater and areas leased to
tenants, if any), and the use and operation thereof, are currently in compliance
with all applicable Environmental Laws, including, without limitation, a Phase I
Environmental Site Assessment of the Project and surrounding property, conducted
by an environmental auditor or engineer acceptable to the Lender (the
“Environmental Audit”), certified to the Administrative Agent, disclosing no
matters unsatisfactory to the Administrative Agent and including copies of such
tests and reports as the Administrative Agent may reasonably require (including
soil boring tests and water samples).

 

(ix)       Certificates of insurance, copies of declaration pages or such other
documentation the Administrative Agent may request, indicating that all
insurance currently required under the terms of Attachment B attached hereto is
in place.

 

 7 

 

 



(x)       If the Project is located in a flood plain or any other flood-prone
area as designated by any Governmental Authority, Borrower shall provide proof
to the Administrative Agent that it has obtained flood insurance.

 

(xi)       If required by the Administrative Agent, a letter from Borrower
whereby Borrower represents and warrants that Borrower has inspected the
applicable Improvements and, that such Improvements, except for punchlist items,
have been completed in accordance with the applicable Plans and Specs.

 

(xii)       All such other agreements, documents and/or exhibits which may be
reasonably required, in the Administrative Agent's reasonable judgment, to
assure compliance with the requirements of this Agreement.

 

(b)       Completion of the Project shall have occurred (except for punchlist
items for which a holdback reasonably satisfactory to the Administrative Agent
shall have been established).

 

(c)       All Governmental Requirements required for the use and occupancy of
the Improvements have been satisfied and the Administrative Agent shall have
satisfactory evidence thereof.

 

(d)       The Administrative Agent shall have completed a site inspection of the
Project, with results satisfactory to the Administrative Agent.

 

(j)                 The definition of the term "Completion Date" appearing in
Article H-VII of the Credit Agreement is deleted and replaced with the
following:

 

“Completion Date”: Means June 30, 2017, subject to Force Majeure on the
condition that Borrower furnishes written notice to the Administrative Agent
immediately upon becoming aware of the occurrence of any Force Majeure
condition, provided, however, that the aggregate period of any and all such
Force Majeure delays shall not exceed 60 days.

 

(k)               The definition of the term "Real Estate Sublimit" appearing in
Article H-VII of the Credit Agreement is deleted and replaced with the
following:

 

"Real Estate Sublimit": means an amount equal to eighty percent (80%) of the
appraised value of the Land and Improvements (excluding Equipment) according to
the appraisal required to be delivered to the Administrative Agent under Section
2.2(a)(ii) of this Exhibit H.

 

(l)                 The definition of the term "Title Policy" appearing in
Article H-VII of the Credit Agreement is deleted and replaced with the
following:

 

“Title Policy”: Means an ALTA extended coverage mortgagee’s title insurance
policy (ALTA Loan Policy 2006 Loan Policy of Title Insurance, or equivalent, or
other form satisfactory to the Administrative Agent), with such endorsements as
the Administrative Agent may require, issued by the Title Company in the amount
of the Real Estate Sublimit or such other amount acceptable to Administrative
Agent insuring the lien of the South Carolina Mortgage to be a first and prior
lien upon the Project as security for all Advances of the Loans pursuant to the
terms of this Agreement subject only to the Permitted Encumbrances and insuring
against any lien claims arising out of the construction of the Improvements.

 

 8 

 

 



(m)             The following defined term is hereby added to Article H-VII of
the Credit Agreement as follows:

 

"Equipment Advance" means an advance under the Draw Loan made pursuant to
Article H-I of the Credit Agreement.

 

2.                  No Other Amendments. Except as expressly set forth herein,
or necessary to incorporate the modifications and amendments herein, all the
terms and conditions of the Credit Agreement, the Collateral Documents and the
other Loan Documents shall remain unmodified and in full force and effect.

 

3.                  Representations and Warranties. The Borrower hereby
represents and warrants to Administrative Agent and Lenders that:

  

(a)       The execution, delivery and performance by the Borrower of this
Amendment and all other Loan Documents required to be delivered in connection
with this Amendment have each been duly authorized by all necessary action, and
does not contravene (i) any provision of the organizational documents of the
Borrower, (ii) any law, rule, or regulation applicable to the Borrower or its
properties, or (iii) any agreement or instrument to which the Borrower is a
party or by which the Borrower is bound or to which it is subject.

 

(b)       No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of this Amendment and
each other Loan Document required to be delivered in connection with this
Amendment, except as has been duly obtained or made and are in full force and
effect.

 

(c)       This Amendment and all other Loan Documents required to be delivered
in connection with this Amendment have been duly executed and delivered by the
Borrower and each constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms.

 

(d)       All representations and warranties made by the Borrower in Article V
of the Credit Agreement are true and correct as of the date of this Amendment.

 

(e)       The Borrower is in compliance with all covenants and agreements
contained in Article VI of the Credit Agreement, as amended by this Amendment.

 

(f)       There have been no amendments or modifications to the Borrower's
organizational documents since such documents were certified and delivered to
Administrative Agent on the Effective Date.

 

(g)       The resolutions of the Borrower certified and delivered to
Administrative Agent on the Effective Date have not been amended, modified or
rescinded and remain in full force and effect as of the date hereof.

 

 9 

 

 



(h)       To the best of the Borrower's knowledge, no Default or Event of
Default currently exists under the Loan Documents, as amended by this Amendment.

 

4.                  Conditions Precedent. It shall be a condition precedent to
the effectiveness of this Amendment that (a) all accrued but unpaid interest on
the Loans as of the date hereof shall have been paid by the Loan Parties, (b) no
Default or Event of Default shall exist under the Credit Agreement or any other
Loan Document, as amended by this Amendment, (c) each of the Borrower and
Guarantors shall have delivered evidence of its authority to enter into this
Amendment as well as the capacity of the individuals executing this Amendment on
its behalf, (d) each Guarantor has executed and delivered the Consent of
Guarantors attached hereto to Administrative Agent, (e) Borrower has paid to
Administrative Agent for the benefit of the Administrative Agent and Lenders the
fees as set forth in that certain Fee Letter dated as of December 5, 2016
between Borrower and Administrative Agent, (f) Borrower has delivered executed,
originals of each of the Draw Notes to Administrative Agent, (g) this Amendment
has been executed by the Borrower and Lenders constituting the Required Lenders,
(h) Borrower has delivered to Administrative Agent an opinion of counsel to
Borrower and Guarantors in form and content acceptable to Administrative Agent,
and (i) the Administrative Agent shall have received such other items as it may
reasonably request.

 

5.                  Ratification and Affirmation; Conflicts. The Borrower hereby
acknowledges the terms of this Amendment and ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect. To the extent
that any provision of this Amendment conflicts with any term or condition set
forth in the Credit Agreement or the other Loan Documents, the provisions of
this Amendment shall supersede and control.

 

6.                  Waiver of Claims and Defenses. Borrower hereby releases,
remises, acquits and forever discharges Administrative Agent and each Lender and
each of their respective employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
"Released Parties"), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, whether heretofore or
hereafter arising, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connected to this Amendment, the Credit Agreement or the other
Loan Documents (all of the foregoing hereinafter called the "Released Matters").
Borrower acknowledges that the agreements in this paragraph are intended to be
in full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters, may be pleaded as a full and complete
defense to any action by Borrower against any or all of the Released Parties,
and may be used as the basis for a permanent injunction against any action by
Borrower against any or all of the Released Parties. Borrower represents and
warrants to Administrative Agent and Lenders that it has not purported to
transfer, assign or otherwise convey any right, title or interest of Borrower in
any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.

 

7.                  No Impairment. Nothing in this Amendment shall be deemed to
or shall in any manner prejudice or impair the Loan Documents, the Collateral
Documents or any security granted or held by the Administrative Agent for the
Obligations.

 

8.                  Binding Agreement. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

 10 

 

 



9.                  APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF OKLAHOMA, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

10.              Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same instrument.

 

11.              Waiver of Jury Trial. Any controversy or claim between or among
the parties hereto arising out of or relating to this Amendment shall be
controlled by the provisions with respect to waiver of trial by jury contained
in the Loan Documents previously delivered by such parties.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 11 

 

 

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Amendment as of the date first above
written.

 





  BORROWER:       ORCHIDS PAPER PRODUCTS COMPANY,
  a Delaware corporation           By: /s/ Rod Gloss     Rod Gloss, Chief
Financial Officer





 

ACKNOWLEDGED AND AGREED:

 

ORCHIDS PAPER PRODUCTS COMPANY

OF SOUTH CAROLINA, a Delaware corporation

 

 



By: /s/ Rod Gloss     Rod Gloss, Chief Financial Officer  



 



 

 

 

Signature Page - Amendment No. 3

 

 








  U.S. BANK NATIONAL ASSOCIATION,     as a Lender, as LC Issuer, as Swing Line
Lender and as Administrative Agent               By: /s/ Kyle Myers     Kyle
Myers, Vice President

 



 

Signature Page - Amendment No. 3

 

 

 



 



  JPMORGAN CHASE BANK, N.A., as a Lender               By: /s/ David Stratton   
Name: David Stratton   Title: Managing Director



 

 

 

Signature Page - Amendment No. 3

 

 



 



  SUNTRUST BANK, as a Lender               By: /s/ Justin Lien   Name: Justin
Lien   Title: Director



 

 

Signature Page - Amendment No. 3

 

 

 



  FIRST TENNESSEE BANK, as a Lender               By: /s/ Tammy C. Trosclair  
Name: Tammy C. Trosclair   Title: Vice President





 

 

 

Signature Page - Amendment No. 3

 

 

 

SCHEDULE 1
Commitments

 

Lender: Revolving Commitment: Term Loan Commitment: Draw Loan Commitment: Total
Commitment: U.S. BANK NATIONAL ASSOCIATION $10,250,934.33 $17,467,592.13
$44,489,054.99 $72,207,581.45           JPMORGAN CHASE BANK, N.A. $7,741,591.03
$13,191,671.11 $33,598,505.07 $54,531,767.21           SUNTRUST BANK
$5,138,814.74 $8,756,540.30 $22,302,455.95 $36,197,810.99           FIRST
TENNESSEE BANK $1,868,659.90 $3,184,196.46 $8,109,983.99 $13,162,840.35        
  TOTAL COMMITMENTS $25,000,000.00 $42,600,000.00 $108,500,000.00
$176,100,000.00

 

 



 

 

  

 

PRICING SCHEDULE

 

Applicable Margin Level I Status Level II Status Level III Status Level IV
Status Level V Status Level VI Status Level VII Status Level VIII Status
Eurocurrency Rate 1.25% 1.50% 1.75% 2.25% 2.50% 3.00% 3.50% 4.00% Base Rate
0.00% 0.00% 0.00% 0.00% 0.25% 0.75% 1.25% 1.75%                   Applicable Fee
Rate Level I
Status Level II Status Level III Status Level IV Status Level V Status Level VI
Status Level VII Status Level VIII Status Commitment Fee 0.15% 0.20% 0.25% 0.30%
0.35% .40% .45% .50%                  

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 2.00 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 3.00 to 1.00.

 

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status and (ii) the Leverage Ratio is
less than 3.50 to 1.00.

 

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status and (ii) the
Leverage Ratio is less than 4.00 to 1.00.

 

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status
and (ii) the Leverage Ratio is less than 4.50 to 1.00.

 

 

 



 

“Level VII Status” exists at any date if the Borrower has not qualified for
Level I Status, Level II Status, Level III Status, Level IV Status, Level V
Status or Level VI Status and (ii) the Leverage Ratio is less than 5.00 to 1.00.

 

“Level VIII Status” exists at any date if the Borrower has not qualified for
Level I Status, Level II Status, Level III, Level IV Status, Level V Status,
Level VI Status, or Level VII Status.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status, Level VI Status, Level VII Status, or Level VIII
Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective from and after the first day of the first
fiscal month immediately following the date on which the delivery of such
Financials is required until the first day of the first fiscal month immediately
following the next such date on which delivery of such Financials of the
Borrower and its Subsidiaries is so required. If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table until five (5) days after such Financials are so delivered.

 

Notwithstanding the foregoing, Level V Status shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s fiscal quarter ending December 31, 2016, and adjustments to the
Status then in effect shall thereafter be effected in accordance with the
preceding paragraph.

 

 

 

 

CONSENT OF GUARANTORS

 

This Consent of Guarantors is being delivered pursuant to the terms of that
certain Amendment No. 3 to Second Amended and Restated Credit Agreement dated of
even date herewith (the "Amendment") among Orchids Paper Products Company, a
Delaware corporation ("Borrower"), the Lenders named therein and U.S. Bank
National Association, as Administrative Agent (the "Administrative Agent"), LC
Issuer and Swingline Lender.

 

The Amendment amends and modifies the terms of that certain Second Amended and
Restated Credit Agreement dated as of June 25, 2015 between Borrower and U.S.
Bank National Association, as Administrative Agent, LC Issuer and Swingline
Lender, as amended by that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement dated as of November 6, 2015, and that certain
Amendment No. 2 to Second Amended and Restated Credit Agreement dated as of
December 29, 2015 (collectively, the "Credit Agreement").

 

Each of the undersigned (individually, a "Guarantor" and collectively, the
"Guarantors") is a guarantor of, and pledgor of collateral for, the indebtedness
and obligations of Borrower to the Holders of the Secured Obligations under the
Credit Agreement, pursuant to the terms of certain Loan Documents, which
include, without limitation, the guaranty agreements and other collateral
documents described on Schedule 1 attached hereto (collectively, the "Guarantor
Documents").

 

Borrower has requested that U.S. Bank National Association, as Administrative
Agent, LC Issuer and Swingline Lender and the Lenders agree to amend and modify
the terms of the Credit Agreement in the manner set forth in the Amendment, and
U.S. Bank National Association, as Administrative Agent, LC Issuer and Swingline
Lender and the Lenders are willing to agree to the terms of the Amendment, but
only if the Guarantors execute and deliver this Consent of Guarantors to the
Administrative Agent for the benefit of the Lenders.

 

To induce the Administrative Agent, LC Issuer, Swingline Lender and the Lenders
to amend and modify the Credit Agreement pursuant to the terms of the Amendment
and the other Loan Documents (as defined in the Credit Agreement) to be executed
and/or delivered to Administrative Agent in connection therewith, the
undersigned Guarantors jointly and severally:

 

(a)        represent and warrant to the Administrative Agent and Lenders that
they have been provided copies of the Amendment, the Draw Notes and the other
Loan Documents and are familiar with their terms;

 

(b)        consent to Borrower's execution and delivery of the Amendment, the
Draw Notes and the other Loan Documents to the Administrative Agent and Lenders;

 

(c)        agree that the execution, delivery and performance of the Amendment,
the Draw Notes and the other Loan Documents shall not discharge, limit or
otherwise impair the obligations of any Guarantor under the Guarantor Documents;

 

(d)        agree that the Guarantor Documents remain in full force and effect
and are enforceable against the Guarantors party thereto in accordance with
their respective terms;

 

(e)        agree that the Guarantor Documents shall act to guarantee or secure,
as applicable, the payment and performance of all Secured Obligations (as
defined in the Credit Agreement) as modified in connection with the Amendment;
and

 

 

 

 



(f)        agree that no Guarantor has any defenses, set-offs, counterclaims or
other claims to or against the enforcement of the Administrative Agent's and/or
Lenders' rights and remedies under the Guarantor Documents and to the extent any
such Guarantor may have such defenses, set-offs, counterclaims or other claims,
each Guarantor hereby waives and releases any and all such defenses, set-offs,
counterclaims or other claims.

 

Each Guarantor ratifies and reaffirms such Guarantor’s obligations under the
Guarantor Documents to which such Guarantor is a party. Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to them in
the Credit Agreement. This Consent and Reaffirmation of Guarantors may be
validly executed and delivered by fax or other electronic means and by use of
multiple counterpart signature pages.

 

IN WITNESS WHEREOF, each of the undersigned have executed and delivered this
Consent and Reaffirmation of Guarantors as of January 19, 2017.

 

 





  GUARANTORS:       ORCHIDS PAPER PRODUCTS COMPANY   OF SOUTH CAROLINA          
    By: /s/ Rod Gloss     Rod Gloss, Chief Financial Officer         ORCHIDS
MEXICO (DE) HOLDINGS, LLC               By: /s/ Rod Gloss     Rod Gloss, Manager
              ORCHIDS MEXICO (DE) MEMBER, LLC               By: /s/ Rod Gloss  
  Rod Gloss, Manager         OPP ACQUISITION MEXICO, S. DE R.L. DE C.V.        
      By: /s/ Rod Gloss     Rod Gloss     Manager and Legal Representative



 

 

 

 

SCHEDULE 1

 

List of Guaranty and Pledge Agreements

 

1.Guaranty dated as of June 3, 2014, executed by Orchids Mexico (DE) Holdings,
LLC, a Delaware limited liability company ("Holdings"), and Orchids Mexico (DE)
Member, LLC, a Delaware limited liability company ("Member")

 

2.Guarantee Agreement dated as of June 3, 2014, between OPP Acquisition Mexico,
S. de. R.L. de. C.V. ("Mexico Subsidiary") and Administrative Agent

 

3.Security Agreement dated as of June 3, 2014, executed by Borrower, Holdings
and Member

 

4.Assignment of Agreements dated as of July 31, 2014, executed by Borrower and
Mexico Subsidiary

 

5.Contrato de Prenda (Asset Pledge Agreement) dated as of July 31, 2014,
executed by Mexico Subsidiary

 

6.Contrato de Prenda Sobre Partes Sociales (Share Peldge Agreement) dated as of
July 31, 2014, executed by Holdings

 

7.Supplement to Guaranty dated as of April 28, 2015, executed by Orchids Paper
Products Company of South Carolina, a Delaware limited liability company
("Orchids South Carolina")

 

8.Security Agreement Supplement dated as of April 28, 2015, executed by Orchids
South Carolina

 

9.Mortgage, Security Agreement, Financing Statement and Assignment of Rents and
Leases dated as of May 12, 2015, executed by Orchids South Carolina

 

 



 

